Motion Granted; Order filed July 31, 2012




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00011-CV
                                    ____________

                        J.C. WALTER, III, ET. AL., Appellants

                                            V.

  MARATHON OIL CORPORATION AND MARATHON E.G. LPG LIMITED,
                           Appellees


                        On Appeal from the 295th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-58805


                     CONTINUING ABATEMENT ORDER

        On June 12, 2012, this court ordered a hearing pursuant to Texas Rule of Civil
Procedure 76a. The court has been notified that the hearing has been held, but additional
time is needed to prepare the findings of fact and conclusions of law.

        Those records shall be filed with the clerk of this court on or before September 4,
2012.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement
to request a hearing date from the trial court and to schedule a hearing in compliance with
this court’s order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.



                                           PER CURIAM